Citation Nr: 1452958	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-21 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1983 to April 1987.  He also served in the Army National Guard of Minnesota from September 1988 to August 1991, which include a period of active duty for training (ACDUTRA) from January to June 1989.  He also had an additional period of ACDUTRA from May to October 1990, with additional service in the Air National Guard of Iowa from October 1991 to February 1995, which has not been verified by the National Personnel Records Center (NPRC).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.  By that rating action, the RO denied the Veteran's claims for service connection for cervical and lumbar spine disabilities.  The Veteran appealed this rating action to the Board. 

In May 2014, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  

In May and July 2009, the Veteran's representative submitted additional evidence in support of the appeal, along with waivers of initial RO consideration.  (See Veteran's representative's written statements, received by the RO in May and July 2014).  Thus, a remand to have the RO initially consider the evidence in the first instance is not required.  38 C.F.R. § 20.1304 (2014). 


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's multilevel cervical spine spondylosis, C6-7, with degenerative disc disease, is etiologically related to a motor vehicle accident that occurred while he was traveling to a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) with the Air National Guard of Iowa on August 10, 1994. 
2.  The evidence of record is in equipoise as to whether the Veteran's multilevel lumbar degenerative disc disease, with degenerative disc disease, is etiologically related to a motor vehicle accident that occurred while he was traveling to a period of ACDUTRA or INACDUTRA with the Air National Guard of Iowa on August 10, 1994.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for multilevel cervical spine spondylosis, C6-7, with degenerative disc disease, have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103a, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for entitlement to service connection for multilevel lumbar degenerative disc disease have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103a, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As the Board's decision to grant the claims for cervical and low back disabilities is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

II. Analysis

The Veteran seeks service connection for cervical and lumbar spine disabilities.  He contends that his current cervical and lumbar spine disabilities are the result of a motor vehicle accident that occurred while he was traveling to a period of ACDUTRA with the Iowa Air National Guard duty on August 10, 1994.  (Transcript (T.) at page (pg.) 3)).  He maintains that at the time of the accident, he was disoriented and was primarily concerned about the bleeding from his head, hand and knee.  (See VA Form 9, received by the RO in August 2012 and T. at pg. 4).  He contends that he has had neck and low back pain since the in-service motor vehicle accident for which he sought chiropractic treatment beginning in 1996.  (T. at pages (pgs. 5, 8 and 11)).  He avers that he has not sustained any additional injuries to his low back or cervical spine.  (See July 2012 VA spine examination report at page (pg.) 3)).  The Veteran testified that beginning in 1996, he sought chiropractic treatment for his ongoing cervical and low back pain from Dr. N., who sold his practice to Dr. L. (T. at pg. 5).  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) (2014).  

Under the law, active service includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).  In other words, service connection is available for injuries and/or diseases incurred during active duty or active duty for training but (except for the exceptions listed in this paragraph) only for injuries, and not diseases, sustained on inactive duty for training.  Brooks v. Brown, 5 Vet. App. 484 (1994). 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2014).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full- time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2014).  Annual training is an example of active duty for training while weekend drills are inactive duty.  The United States Court of Appeals for Veterans Claims (Court) has held that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013). However, and as will be discussed in more detail, the tenet's of 3.303(b) are inapplicable to the current claims because they are based on the Veteran's period of ACDUTRA.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board finds that with resolution of doubt in the Veteran's favor, as discussed in more detail below, it will grant service connection for cervical and lumbar spine disabilities.  The Board will discuss the cervical and lumbar spine disabilities jointly in its analysis below. 

At the outset, the Board finds that Shedden element number one (1), evidence of a current disability(ies), has been met.  A July 2012 VA examiner diagnosed the Veteran with multilevel cervical and lumbar degenerative disc disease.  (See July 2012 VA spine examination reports).  Thus, Shedden element number one (1), evidence of a current cervical and lumbar spine disabilities have been met. 

The Board must now determine whether the Veteran injured his cervical spine and low back during a period of ACDUTRA or INACDUTRA.  As noted above, the Veteran testified during the June 2008 hearing that he was traveling to an Air National Guard Duty on August 10, 1994 when he was involved in a motor vehicle accident and sustained injuries to his cervical and lumbar spine.  Service personnel records confirm that the Veteran served in the Air National Guard of Iowa from October 1991 to February 1995.  In addition, a July 1994 order from the Iowa Air National Guard reflects that the Veteran was requested to perform active duty for twelve (12) days for the period from August 8, to August 19, 1994.  Thus, the weight of the evidence establishes that the Veteran served a period of ACDUTRA or INACDUTRA during this timeframe.  The Board notes that all attempts to obtain a line of duty determination (LOD) regarding the 1994 accident were unsuccessful.  (See VA Memorandum of Formal Finding on the Unavailable of LOD for a neck/back condition, dated in May 2012).  Thus, as it has been established that the Veteran was traveling to a period of INACDUTRA or ACDUTRA on August 10, 1994, the Board turns to the question as to whether the Veteran sustained an injuries to his cervical and lumbar spine during this period.  

The Veteran's service treatment records pertinently reflect that on August 10, 1994, he was involved in a motor vehicle accident and sustained a contusion to his head with serious draining to the right fontal scalp and scrapes to his left knuckles and right knee.  There was no loss of consciousness or seizures. The Veteran was initially confused at the scene but appeared clearer after arrival at the hospital.  He complained of headaches and right lateral knee discomfort.  He denied having any neck, back, chest or abdominal pain.  The Veteran wore a cervical collar.  X-rays of the cervical spine and computed tomography scan of the head were negative.  At discharge, the Veteran was diagnosed with contusion to the head with some confusion and "strength to right knee and abrasions to hand."  He was instructed to be watched closely.  He was issued a head trauma sheet to follow.  

The Board observes that while the evidence shows that the Veteran was involved in a motor vehicle accident while traveling to Air National Guard Duty on August 10, 1994, it does not show that he injured his cervical and/or low back as a result therefrom.  However, contemporaneous records of treatment are not required to prove service connection. See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (if lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

Thus, in view of the in-service evidence of a motor vehicle accident that left the Veteran disoriented with a head contusion that necessitated cervical spine x-rays and a cervical collar, the Board finds his written statements and testimony as to the origin and onset of his cervical and low back disabilities as a result of the 1994 in-service motor vehicle accident and his continuation of intermittent cervical and low pain as a result therefrom to be competent and credible.  On that basis, contemporaneous medical evidence of cervical spine and low back treatment from onset in 1994 to initial post-service documentation in 2009 (see September 2009 private magnetic resonance imaging scan (MRI) of the cervical spine reflected multilevel degenerative disc changes at C6-7 and September 2009 report, prepared by Noran Neurological Clinic, reflecting that the Veteran had neck and low back pain since the 1994 accident)) is not necessary.  Therefore, Shedden element (2), evidence of in-service injury, has been satisfied. 

Finally, and with respect to Shedden element (3), nexus to service, the Board notes that the medical evidence as to whether the disabilities are related to the in-service motor vehicle accident is conflicting.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).

Evidence in support of the claims include a November 2009 report, prepared by D. D., M. D.  Dr. D. D. opined that the Veteran's neck and back were related to his 1994 motor vehicle accident.  (See November 2009 report, prepared by D. D., M. D.)  The Board finds Dr. D. D.'s opinion to be of minimal probative value because he did not review the Veteran's medical evidence of record, namely the above-cited August 1994 hospital reports, nor did he provide any reasoning for his conclusory opinion.  Nieves, supra. 

Other evidence in support of the claim includes an August 2012 report, prepared by F. L., D. C.  Dr. F. L. opined, after a physical evaluation of the Veteran a few days previously and post-service chiropractic reports, dating from 1994, to include those of Dr. N, the chiropractor from whom the Veteran had sought treatment for his neck and low back pain from 1996 until he sold his practice to Dr. F. L., that his cervical and lumbar sprain/strains were more likely related to an-in-service injury.  (See August 2012 report, prepared by Dr. F. L.).  The Board finds Dr. F. L's opinion to be of high probative value in evaluating the Veteran's claims.  Dr. F. L. took into account the Veteran's evidence of onset and continued presence of recurrent neck and back pain and noted that he had sought treatment for the same from Dr. N. since 1994.  This is consistent with the Veteran's written statements and testimony before the undersigned, as noted above.  While there is no indication that Dr. F. L. had reviewed all the evidence of record, the guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves, supra.  Thus, the Board finds Dr. F. L.'s opinion to be of high probative value in evaluating the claims.

Evidence against the claims includes a July 2012 VA examiner's opinion.  After a physical evaluation of the Veteran's neck and low back, August 1994 hospitalization reports, and post-service medical evidence, namely treatment reports, dated August 16, 1994, reflecting that the Veteran had sought treatment for his left hand and right knee as a result of a motor vehicle accident a few days previously (see reports, dated August 16, 1994, prepared by Webster City Medical Clinic), that it was less likely as not that his current cervical spine and low back conditions were related to the motor vehicle accident.  The July 2012 VA examiner reasoned that at the time of the accident and documentation prepared shortly thereafter (i.e., medical reports, prepared by Webster City Medical Center, dated August 16, 1994) show that the Veteran had only complained of left hand and right knee pain.  The VA examiner noted that x-ray interpretations of the cervical spine, performed at the time of the accident, were negative and none were performed on the lumbar spine.  In addition, according to the VA examiner, there was no post-service of any documentation of neck or back pain within the first five (5) years after the 1994 accident, and there was no LOD in his military record.  (See July 2012 VA spine examination reports).  

In formulating the conclusion, the July 2012 VA examiner did not appear to have considered the Veteran's statements of continuity of neck and low back symptomatology since the 1994 accident, despite noting that he had sought on and off chiropractic treatment for neck and back pain for "many years."  (See July 2012 VA cervical spine examination report at pg. 3).  The VA examiner based his opinion, in part, on an absence of subjective complaints and clinical findings referable to the Veteran's neck and low back at the time of the 1994 accident and shortly thereafter.  This is in stark contrast of the service treatment records contemporaneous to the 1994 accident that disclose that the Veteran had been issued a cervical collar and had undergone x-rays of his cervical spine, as well as evidence of him having sought chiropractic treatment for neck and back pain from 1994.  For these reasons, the Board finds the VA examiner's opinion to be of lesser probative value than that of Dr. F. L. 

In favor of a link between service and the lumbar spine disability is Dr. F. L.'s  opinion.  Dr. F. L. took into account the Veteran's evidence of onset and continued presence of recurrent neck and back pain since military service, which, presumably, included the 1994 motor vehicle accident, and concluded that his cervical and lumbar spine disabilities had resulted therefrom. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves, supra.  For the reasons expressed, the Board finds the Veteran's evidence and the opinion of Dr. F. L. more probative that the opinion of the July 2012 VA examiner. 

In sum, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current cervical and lumbar spine disabilities are related to military service.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of service connection are satisfied, and the benefit sought on appeal is granted as to the claims for service connection for low back and cervical spine disabilities. 









ORDER

Service connection for a cervical spine disability is granted. 

Service connection for a low back disability is granted. 



____________________________________________
LESLEY REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


